RESOLUCIÓN
El Canon 2 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, le impone a la clase togada la obligación, entre otras, de realizar esfuerzos para lograr y mantener un alto grado de excelencia y competencia en su profesión a través del estudio y de la participación en programas educativos de mejoramiento profesional. Desde 1992, el Colegio de Abogados de Puerto Rico adoptó el principio de educación jurídica continua para el ejercicio de la profesión, a través de la Resolución Núm. 1 aprobada en su Asamblea Anual de ese año.
Luego de un análisis y estudio ponderados, el 11 de ju-nio de 1994 el Colegio de Abogados presentó ante nos un informe de la Subcomisión para la Reglamentación de la Educación Jurídica Continuada, mediante el cual se pro-puso un anteproyecto de reglamento de esta materia.
Reconociendo la importancia de este asunto, mediante Resolución de 24 de marzo de 1995 creamos el Comité de Educación Jurídica Continua, adscrito al Secretariado de la Conferencia Judicial, con la encomienda de recomendar las medidas necesarias para asegurar que los abogados y las abogadas autorizados a ejercer la profesión continúen su desarrollo profesional. A esos fines, debía examinar los documentos presentados por el Colegio de Abogados, los *495programas de otras jurisdicciones, así como la experiencia de otras profesiones en Puerto Rico que por años han te-nido el requisito de educación continua.
Como parte del desarrollo de su encomienda, luego de un estudio exhaustivo, dicho Comité preparó un borrador de reglamento que fue llevado a vistas públicas durante el mes de mayo de 1996. Concluido el proceso de análisis y evaluación de las ponencias, el Comité completó su enco-mienda y presentó ante nos su Informe Final y Proyecto de Reglamento el 25 de marzo de 1997.
En conformidad con nuestro poder inherente para regla-mentar lo concerniente al ejercicio de la profesión jurídica en Puerto Rico, en virtud de la autoridad conferida por la Ley Núm. 46 de 22 de junio de 1975 (4 L.P.R.A. sees. 721 y 727-733) y con el beneficio de los estudios y proyectos pre-sentados ante nuestra consideración, se aprueba el Regla-mento de Educación Jurídica Continua, que se acompaña con esta Resolución.

Se ordena la publicación de la presente resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribu-
nal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo